DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 JANUARY 2022 have been fully considered but they are not persuasive.  On page 12 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Ducheneaut (US 2006/0174312) and Madison (US 10,536,741) does not disclose all the currently amended claim limitations.  Specifically, Applicant asserts that the cited art fails to teach or suggest that “each participant device is configured to subscribe to and retrieve a unique instance of the media content stream from a content delivery node”.  The Examiner respectfully disagrees.  As was shown in the previous rejection (in relation to originally presented claim 4), Ducheneaut in view of Madison was cited as disclosing (among other things) each participant device is configured to subscribe to and retrieve a unique instance of the media content stream from a content delivery node (see .  
Any of Applicant's additional remarks not explicitly addressed above by the Examiner are considered moot in view of the Examiner's above response and/or the citations/references used in the current office action.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10-12, 14, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Madison et al., US 10,536,741.

1, Ducheneaut discloses a method performed by a coordination server (with use of server for performing the functions; pages 4-5, paragraph 64, and page 13, paragraph 157) for synchronizing playback of a media content stream between participant devices included in a synchronization group, the method comprising: 
receiving an indication from a first participant device of a set of participant devices in a synchronization group to initiate playback of the media content stream (selection of content and initiation of start procedures; page 7, paragraphs 86 and 88, and page 12, paragraph 140, and wherein with members/devices in a group, i.e. joined into a shared social space; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84), each of the set of participant devices in the synchronization group configured to simultaneously playback the media content stream (for aligned/synchronous playback at the devices; page 12, paragraph 140); 
obtaining, from each participant device of the set of participant devices, playback position information indicative of a first time position that each participant device obtained a portion of the media content stream (system can initially obtain first information related to positions of the various devices; page 12, paragraphs 139-140); 
deriving, for each participant device of the set of participant devices, synchronization playback information indicative of a second time position to initiate playback of the media content stream using synchronization data maintained by the coordination server (system can utilize received and maintained/stored information in order to set synchronization information for particular devices so they will be in sync with the other devices; page 5, paragraph 64, and page 15, paragraphs 173-174), the synchronization playback information incorporating an offset of the playback position 
causing playback of the media content stream by each participant device in the synchronization group based on the synchronization playback information for each participant device in the synchronization group (for aligned/synchronous playback at the devices; page 12, paragraph 140, and based on the calculations and information sent to the devices; page 8, paragraphs 105 and 107, and page 15, paragraphs 173-174),
wherein each participant device is configured to subscribe to and retrieve a unique instance of the media content stream from a content delivery node (acquiring individual, i.e. unique, content at each device, wherein the content can be from different sources, i.e. delivery nodes; page 11, paragraphs 132-133, and wherein providers can include cable channels and satellite channels, i.e. requiring subscription for access; page 4, paragraph 58).  
While Ducheneaut does broadly disclose a clock (page 12, paragraph 143), Ducheneaut does not explicitly disclose a synchronization clock maintained by a coordination server.  
In a related art, Madison does disclose a synchronization clock maintained by a coordination server (server with corresponding clock, i.e. UTC time information; col. 9, line 56 - col. 10, line 19); and
a participant device to subscribe to and retrieve content from a content delivery service (can receive content from data network such as a cellular network, cable system, satellite system, etc., i.e. requiring subscriptions for access).  


Regarding claim 3, Ducheneaut in view of Madison discloses obtaining updated playback position information from each participant device of the set of participant devices (Ducheneaut; can perform an update procedure; page 8, paragraph 104, and page 13, paragraphs 150 and 157, and with updated playback positions; page 14, paragraph 170); 
deriving, for each participant device of the set of participant devices, updated synchronization playback information indicative of an updated second time position to playback the media content stream using the synchronization clock, each participant device configured to update playback of the media content stream based on the updated synchronization playback information (Ducheneaut; calculations will be performed based on the updated information; page 8, paragraphs 105 and 107, and page 15, paragraphs 173-174, and Madison; with corresponding clock, i.e. UTC time information; col. 9, line 56 - col. 10, line 19).

4, Ducheneaut in view of Madison discloses the media content stream is played on a media player application executing on each participant device in the synchronization group (Madison; with media player application; col. 4, lines 51-55, and with shared session, i.e. group; col. 3, lines 12-16, and col. 10, lines 20-25).

Regarding claim 5, Ducheneaut in view of Madison discloses detecting a state change request to modify a state of playback of the media content stream from any participant device in the synchronization group (Ducheneaut; can modify presentation with specific command; page 13, paragraphs 150 and 155), the state of playback including any of a play state, a pause state, a stop state, a fast-forward state, or a rewind state (Ducheneaut; commands can include pause, fast forward, rewind, etc.; page 13, paragraph 155, and page 14, paragraph 161); 
responsive to detecting the state change request, causing modification of playback on each participant device according to the state of playback to be modified in the state change request (Ducheneaut; all devices can follow a particular device and can all change operation based on a command from that device, such as all pausing content; page 6, paragraph 80, and page 13, paragraph 157, and page 14, paragraph 161).

Regarding claim 10, Ducheneaut in view of Madison discloses the synchronization playback information of each participant device further incorporates a weight associated with the playback position information (Ducheneaut; based on playback position information, system can determine a playback vector value, i.e. 

Regarding claim 11, Ducheneaut in view of Madison discloses the weight is based on at least one of: a bitrate of the media content stream, the first time position, or a remaining buffer (Ducheneaut; playback vector value, i.e. weight, based on position, i.e. including a first position information; page 15, paragraphs 174-175).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 4.  
Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  

Claim 18, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a non-transitory machine-readable medium having machine executable instructions stored thereon that, when executed by one or more processors perform operations (Ducheneaut; with processor executable instructions on a computer readable medium; page 5, paragraph 67).   

20, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 21, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 22, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claims 2, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Madison et al., US 10,536,741 and further in view of Li et al., US 2013/0198298.

Regarding claim 2, Ducheneaut in view of Madison discloses all the claimed limitations of claim 1, as well as each participant device in the set of participant devices (Ducheneaut; members/devices in a group, i.e. joined into a shared social space; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84), and a first participant device of the set of participant devices in the synchronization group (Ducheneaut; members/devices in a group, i.e. joined into a shared social space and including at least a first; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84).  

obtaining a request to join the media content stream from a first participant device, the request including the authorization token; 
responsive to obtaining the request to join the media content stream from the first participant device, identifying the media content stream based on the unique client session identifier identified in the authorization token; and 
adding the first participant device to a group based on identifying the media content stream from the authorization token provided by the first participant device. 
In a related art, Li does disclose distributing an authorization token to a device, each authorization token including a unique client session identifier identifying the media content stream (invite sent which includes session ID related to a particular video and security token information; page 7, paragraph 101); 
obtaining a request to join the media content stream from a first participant device, the request including the authorization token (reply to join includes the session ID related to a particular video and security token information; page 7, paragraph 102); 
responsive to obtaining the request to join the media content stream from the first participant device, identifying the media content stream based on the unique client session identifier identified in the authorization token (security/session information used to ensure only those with this information can participate in the session related to a particular video, i.e. video can be identified by the join request/information; page 7, paragraphs 101-102); and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Madison, and Li by allowing authorization and session information to be utilized by the system already discloses by Ducheneaut in view of Madison in order to provide an improved system and method for collaborative video sharing with a security mechanism that can protect personal and confidential information (Li; page 1, paragraph 14, and page 8, paragraph 123).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 19, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claims 6, 7, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Madison et al., US 10,536,741 and further in view of Chitnis et al., US 2016/0078903.

6, Ducheneaut in view of Madison discloses all the claimed limitations of claim 1, as well as a second participant device in the synchronization group (Ducheneaut; members/devices in a group, i.e. joined into a shared social space and including at least a second; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84), participant devices in the synchronization group (Ducheneaut; members/devices in a group, i.e. joined into a shared social space; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84), thresholds (Ducheneaut; page 8, paragraph 108, and Madison; col. 10, lines 6-11, and col. 12, lines 21-65), and operations related to network latency (Ducheneaut; page 12, paragraph 143, and page 15, paragraph 173).  
Ducheneaut in view of Madison does not explicitly disclose determining, at a first time, that a network bandwidth of a device falls below a network bandwidth level; 
stopping playback of the media content stream for all devices; 
determining, at a second time, that the network bandwidth of the device exceeds the network bandwidth level; and
responsive to determining that the network bandwidth of the device exceeds the network bandwidth level, causing playback of the media content stream to resume on each device.  
In a related art, Chitnis does disclose determining, at a first time, that a network bandwidth of a device falls below a network bandwidth level (system can determine that a specific device is experiencing an amount of network latency, i.e. high latency equals a low bandwidth; page 4, paragraph 46, and page 6, paragraph 76); 

determining, at a second time, that the network bandwidth of the device exceeds the threshold network bandwidth level (system can determine the period of latency and a resumption point, i.e. again high latency equals low bandwidth, so at resumption point latency will be negligible leading to higher bandwidth; page 6, paragraph 76); and
responsive to determining that the network bandwidth of the device exceeds the threshold network bandwidth level, causing playback of the media content stream to resume on each device (resumption of playback; page 6, paragraph 76).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Madison, and Chitnis by allowing network conditions to be determined when synchronizing playback at various devices, in order to provide an improved system and method to facilitate sharing of a video content item between devices and facilitate synchronized playing of the video content item that is provided for output by the devices (Chitnis; page 1, paragraph 13).

Regarding claim 7, Ducheneaut in view of Madison and Chitnis discloses causing playback of advertising content on all participant devices in the synchronization group other than the second participant device according to the synchronization playback information (Ducheneaut; based on information related to the synchronization of the devices, system can provide/play advertisements on devices until a certain period/state for a specific device is reached, and wherein a specific device does not play the 
stopping playback of the advertising content responsive to determining that the network bandwidth of the second participant device exceeds the threshold network bandwidth level (Ducheneaut; can resume regular stream once determination about a specific state is made, i.e. stop playing commercial content; page 9, paragraph 118, and page 10, paragraph 121, and Chitnis; operations performed based on factors relating to network latency/bandwidth; page 2, paragraph 25, and page 4, paragraph 46, and page 6, paragraph 76,and page 7, paragraph 79).

Claim 15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 23, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 24, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claims 8, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Madison et al., US 10,536,741 and further in view of Oren et al., US 2013/0076980.

Regarding claim 8, Ducheneaut in view of Madison discloses all the claimed limitations of claim 1, as well as video captured on a camera associated with each participant device (Ducheneaut; video/audio can be captured by specific devices of the participants; page 4, paragraph 61, and page 5, paragraph 66, and page 8, paragraph 100).  
Ducheneaut in view of Madison does not explicitly disclose causing display of video associated with the media content stream on a first portion of a display of each participant device; and 
causing display of different video on a second portion of the display of each participant device, each participant device configured to output audio from both the media content stream and from audio components on each participant device.  
In a related art, Oren does disclose causing display of video associated with the media content stream on a first portion of a display of each participant device and causing display of different video on a second portion of the display of each participant device (each device can display a combination of main video from a content provider in a specific area as well as video from participants in another area; Fig. 1, and page 1, paragraphs 6-7), each participant device configured to output audio from both the media content stream and from audio components on each participant device (can output audio of users with that of the main video program; page 1, paragraph 7).  


Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 25, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Madison et al., US 10,536,741 and further in view of Archibong et al., US 2014/0067828.

Regarding claim 9, Ducheneaut in view of Madison discloses all the claimed limitations of claim 1, as well as obtaining, from a plurality of secondary participant devices (Ducheneaut; with use of additional/secondary devices that are associated with the local system/devices; page 4, paragraph 61, and page 5, paragraph 66, and page 8, paragraph 100), secondary playback information that includes audio and video data 
wherein each secondary participant device is associated with a participant device in the synchronization group (Ducheneaut; with use of additional/secondary devices that are associated with the local system/devices; page 4, paragraph 61, and page 5, paragraph 66, and with the members/devices in a group, i.e. joined into a shared social space; page 4, paragraph 57, and Fig. 4, and page 7, paragraph 84); 
using the synchronization clock (Madison; server with corresponding clock, i.e. UTC time information; col. 9, line 56 - col. 10, line 19); and
playback of the secondary playback information on each secondary participant device, and causing playback of the secondary playback information on each secondary participant device, wherein playback of the secondary playback information corresponds to playback of the media content stream on the participant devices in the synchronization group (Ducheneaut; secondary content can be presented on other devices; page 4, paragraph 61, and page 5, paragraph 66, and wherein with aligned/synchronous playback of main stream at the devices; page 12, paragraph 140, and based on the calculations and information sent to the devices; page 8, paragraphs 105 and 107, and page 15, paragraphs 173-174).  
Ducheneaut in view of Madison does not explicitly disclose deriving, for each secondary participant device, secondary synchronization playback information indicative of a third time position to initiate playback; and 
playback according to the secondary synchronization playback information.  

playback according to the secondary synchronization playback information (playback at appropriate time with the extra content time information; page 23, paragraph 217).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Madison, and Archibong by allowing timing/synchronization information for secondary content to also be utilized in the system already disclosed by Ducheneaut in view of Madison, in order to provide an improved system and method for enhancing a user’s media viewing experience with the use of social networking (Archibong; page 1, paragraphs 2 and 6).

Claim 26, which discloses a non-transitory machine-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424